                              UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF NORTH CAROLINA
                                  DOCKET NO. 1:19-cv-346

Anstrice Epps,
                                                       NOTICE OF REMOVAL OF CIVIL
                                     Plaintiff,                ACTION UNDER
                                                          28 U.S.C. §§ 1441 AND 1446
                      v.                                 (Federal Question Jurisdiction)

BB&T Corporation,                                            Hoke County Superior Court
                                                              File No. 19 CVS 000105
                                   Defendant.

       Defendant BB&T Corporation (“BB&T”) hereby removes this civil action to the United

States District Court for the Middle District of North Carolina, pursuant to 28 U.S.C. §§ 1441 and

1446. In support of this removal, Defendant states the following:

       1.      On February 20, 2019, Plaintiff Anstrice Epps (“Plaintiff”) commenced this action

against Defendant in the General Court of Justice, Superior Court Division, for Hoke County,

North Carolina by filing a Complaint (State Court File No. 19 CVS 000105).

       2.      On or about February 26, 2019, BB&T was served with copies of the Summons

and Complaint. Pursuant to 28 U.S.C. § 1446(a), a copy of the Summons and Complaint that was

served on Defendant is attached as Exhibit A. No other process, pleadings, or orders have been

served on BB&T in this proceeding.

       3.      Defendant files this Notice of Removal pursuant to 28 U.S.C. § 1446. This notice

of removal is being filed with the Court within 30 days of Defendants’ receipt of a copy of

Plaintiff’s Complaint, as required by 28 U.S.C. § 1446(b). The time for removing this action to

federal court has not expired.

       4.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed

with the Clerk of Superior Court, Hoke County, North Carolina, promptly after the filing of this




       Case 1:19-cv-00346-CCE-JLW Document 1 Filed 03/28/19 Page 1 of 4
Notice, and written notice will be served on counsel for the adverse party. A copy of the Notice

to State Court of Removal to Federal Court (without attachments) is attached as Exhibit B, and a

copy of the Notice of Removal to Adverse Party (without attachments) is attached as Exhibit C.

                                        JURISDICTION

       5.      This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

§ 1331 because Plaintiff brings a cause of action for discrimination and retaliation under the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101, et. seq.

                           FEDERAL QUESTION JURISDICTION

       6.      A district court has original jurisdiction over cases arising under federal law

pursuant to 28 U.S.C. § 1331.

       7.      The allegations set forth in the Complaint render this action a civil action arising

under the Constitution, laws, or treaties of the United States, as Plaintiff alleges she was

discriminated against in violation of 42 U.S.C. § 12112(a) and retaliated against in violation of 42

U.S.C. § 12203(a), and Plaintiff alleges she is entitled to damages pursuant to 42 U.S.C.

§ 12117(a). This action is removable to this Court, therefore, pursuant to 28 U.S.C. § 1441.

                  PENDENT JURISDICTION OVER STATE LAW CLAIMS

       8.      Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over any

claims Plaintiff purports to make alleging violations of state law, as such claims are so related to

the Plaintiff’s federal law claims that they form part of the same case or controversy.

                                             VENUE

       9.      Removal to the United States District Court for the Middle District of North

Carolina is proper under 28 U.S.C. § 1441(a) because the Complaint was filed in Hoke County,

North Carolina.




                                                 2


       Case 1:19-cv-00346-CCE-JLW Document 1 Filed 03/28/19 Page 2 of 4
       WHEREFORE, Defendant requests that the above-described action now pending against

it in the General Court of Justice, Civil Superior Court Division, for Hoke County, North Carolina

be removed to the United States District Court for the Western District of North Carolina.

       This the 28th day of March 2019.

                                                          POYNER SPRUILL LLP



                                                    By:   s/ Kaitlin C. Dewberry
                                                          Kevin M. Ceglowski
                                                          N.C. State Bar No. 35703
                                                          kceglowski@poynerspruill.com
                                                          Kaitlin C. Dewberry
                                                          N.C. State Bar No. 50269
                                                          301 Fayetteville Street, Suite 1900
                                                          P.O. Box 1801
                                                          Raleigh, NC 27602-1801
                                                          Telephone: (919) 783-2853
                                                          Facsimile: (919) 783-1075

                                                          ATTORNEYS FOR DEFENDANT
                                                          BB&T CORPORATION




                                                3


       Case 1:19-cv-00346-CCE-JLW Document 1 Filed 03/28/19 Page 3 of 4
                               CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a copy of the foregoing by depositing a copy

thereof in an envelope bearing sufficient postage in the United States mail, addressed to the

following person at the following address which is the last address known to me:

                             Anstrice Epps
                             113 Chowan Ct.
                             Raeford, NC 28376
                             Pro Se Plaintiff

       This the 28th day of March 2019.

                                                   /s/ Kaitlin C. Dewberry
                                                   Kaitlin C. Dewberry




                                               4


       Case 1:19-cv-00346-CCE-JLW Document 1 Filed 03/28/19 Page 4 of 4
